Citation Nr: 0117964	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  91-36 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES


1.  Entitlement to service connection for a kidney disorder 
for accrued benefits purposes.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	James D. Caldwell, attorney


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The veteran served on active duty during World War II.  He 
died on November [redacted], 1989.  The appellant is the surviving 
spouse of the deceased veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions issued by the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board most recently remanded this 
case in June 1992.


FINDINGS OF FACT

1.  The original records in the claims file are presumed lost 
and unavailable for purposes of the adjudication of this 
claim.

2.  Medical records in the file reflect that the veteran died 
of end-stage renal disease.

3.  The evidence of record reflects that the veteran had a 
long history of excessive antacids abuse to treat his 
service-connected gastrointestinal disability (subtotal 
gastrectomy).

4.  Medical opinions from the veteran's private treating 
physicians and an opinion from an independent medical expert 
who reviewed the evidence in the claims file in February 2001 
provides sufficient medical evidence to link the death-
producing renal disease to the problems the veteran had 
during his lifetime with the overuse of antacid medication 
for the treatment of his service-connected gastrointestinal 
disability.


CONCLUSIONS OF LAW

1.  Service connection for a kidney disorder claimed as 
secondary to overuse of antacid medication for the treatment 
of the veteran's service-connected gastrointestinal 
disability (subtotal gastrectomy) is warranted on an accrued 
benefits basis.  38 C.F.R. § 3.310(a) (2000).

2.  Service connection for the cause of the veteran's death 
due to end-stage renal disease is warranted.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. §§ 3.310(a), 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background of Case

Unfortunately, the veteran's claims file was lost following 
the Board's last remand of June 1992.  The file has been re-
built, to the extent possible, relying to a considerable 
degree on secondary sources such as administrative records 
and prior remands of the Board, although a portion of the 
veteran's clinical records dated from 1984 to 1989 from the 
Shreveport-VA Medical Center are available.

Based on the available medical records and other secondary-
source information in the file, the evidence is significant 
for the following:

The veteran was born on August [redacted], 1915, and served on active 
duty during the World War II-era, from September 1942 to 
January 1946.

Service connection was in effect during the veteran's 
lifetime for malaria, rated noncompensably (zero percent) 
disabling, and postgastrectomy syndrome, rated 40 percent 
disabling.

The veteran expired on November [redacted], 1989, at the age of 74; 
the immediate cause of death was end-stage renal disease, 
disseminated carcinomatosis and carcinoma of the prostate.  
Chronic obstructive pulmonary disease and arteriosclerotic 
cardiovascular disease were reported as significant 
conditions contributing to his death but not resulting in the 
underlying cause of death.

The appellant, the veteran's surviving spouse, alleges that 
his renal disease was caused by milk-alkali syndrome, which 
she believes was caused by excessive use of antacids taken 
for the service-connected gastrointestinal disability.  In 
support of her claim, she submitted extracts from the medical 
literature, which detailed the nature and etiology of milk-
alkali syndrome and its relationship to permanent renal 
damage, and a statement from the veteran's physician, Dr. H. 
M. Yearwood, dated February 1, 1989.

Dr. Yearwood's statement of February 1989 reflects that he 
treated the veteran in 1953 for hematuria and severe 
impairment of renal function associated with marked elevation 
of the blood levels or the nitrogenous waste products.  Dr. 
Yearwood noted that the veteran's history was significant for 
intractable peptic ulcer disease associated with severe 
emesis and massive antacid therapy, which he indicated was 
present since the veteran's World War II-era military 
service.  He stated further that his findings showed that the 
veteran had severe systemic alkalosis.

Dr. Yearwood concluded his statement by remarking that the 
veteran's prognosis in 1953 was "very grave," but that 
following correction of the alkalosis, he showed a surprising 
degree of improvement and was still alive although on 
dialysis for severe renal failure.

In addition to Dr. Yearwood's statement, which is of record, 
the file reflects that a statement from a Dr. J. Sanders, 
dated March 6, 1989, was submitted in support of the claim.  
Dr. Sanders' statement indicated that he had treated the 
veteran since 1951 and that since 1953, he had kidney disease 
secondary to severe alkalosis brought on by antacids.

In June 2000, the regional office obtained a medical opinion 
from V. Batuman, M.D., Chief of the Renal Hypertension 
Section at the Tulane University School of Medicine.  
 Dr. Batuman reviewed the evidence in the re-built claims 
file, including the aforementioned VA clinical records dated 
from 1984 to 1989, and concluded that the veteran's "medical 
history of prostate carcinoma and the obstructive features of 
his kidney disease leave little room to doubt that his kidney 
disease was related to anything other than prostate 
carcinoma."  In discussing the milk-alkali syndrome, Dr. 
Batuman stated that it was "extremely unlikely" that this 
condition was responsible for the veteran's end-stage renal 
disease.  In looking at the veteran's available records, Dr. 
Batuman stated further that the hydronephrotic changes and 
Type IV RTA (renal tubular acidosis) could not be reconciled 
with milk-alkali abuse, and moreover, his records did not 
reveal a history of excessive use of milk-alkali.  Dr. 
Batuman added that the very existence of the syndrome was 
debated in the medical literature and, even so, it had never 
been convincingly demonstrated to cause end-stage renal 
disease.

In connection with the adjudication of this claim, and due to 
the complexities of the medical issues involved, the Board, 
pursuant to 38 C.F.R. § 20.901 (2000), requested an 
independent medical expert (IME) opinion in February 2001 to 
address the following question:

Is it at least as likely as not that, 
given the veteran's medical history and 
other factors mentioned by Drs. Yearwood, 
Sanders and Batuman, the veteran had 
milk-alkali syndrome as a result of 
antacid therapy for his service-connected 
gastrointestinal disability and if so, 
did this condition cause or contribute 
substantially or materially to his death 
by end-stage renal disease?

Accordingly, in February 2001, the opinion of S. M. Bergman, 
M.D., Associate Professor of Medicine, University of Alabama 
at Birmingham, Division of Nephrology, was made part of the 
record on appeal and, in accordance with the Board's notice 
and comment procedures, was made available to the appellant 
and her representative for review and response prior to the 
preparation of this decision.  38 C.F.R. § 20.903 (2000); see 
also Thurber v. Brown, 5 Vet. App. 119 (1993).  The Board 
also notes that this opinion was associated with the record 
in accord with the holding in Austin v. Brown, 6 Vet. App. 
547 (1994).

After reviewing the evidence of record and discussing the 
veteran's medical history relative to his kidney disorder and 
related problems, Dr. Bergman, while conceding that the case 
was made exceptionally difficult due to the missing clinical 
records, offered the following medical opinion and analysis, 
in pertinent part:

Elevations of the BUN (blood urea 
nitrogen) and metabolic alkalosis may 
occur in conditions of volume depletion.  
With correction of the volume depletion, 
the BUN and blood bicarbonate return to 
normal without any damage to the kidneys.  
There are many causes for volume 
depletion.  However in the context of a) 
large amounts of antacid ingestion, b) 
hematuria, c) alkalosis, and d) 
elevations in BUN, it was astute and 
reasonable to make the diagnosis of 
"milk-alkali" syndrome with the 
assumptions that the hematuria was from 
hypercalciuria and that this was 
associated with hypercalcemia, metabolic 
alkalosis, and renal damage.  As noted in 
Exhibit B (the page from the Merck 
Manual), the acute syndrome is rapidly 
reversible and the chronic long-standing 
syndrome is fatal if dialysis is not 
available (and it was not available in 
1953).  However, damage from any cause to 
the kidneys if not immediately reversible 
may not be manifest until many years 
later.

Based on available medical records, I can 
not determine if the damage to the 
patient's kidneys first noted in April, 
1977 was due to obstructive uropathy from 
unknown causes prior to 1977 or if he had 
some damage to his kidneys 24 years 
earlier with hypercalcemia which was 
finally discovered/manifest in 1977.  The 
latter is in my opinion definitely 
possible but improbable.  Either scenario 
of obstructive uropathy or damage from 
hypercalcemia could have given him the 
metabolic picture of Type IV RTA that 
apparently occurred in the late 1970's 
and 1980's.

Analysis

Dependency and indemnity compensation (DIC) benefits are 
payable to benefits-eligible claimants (surviving spouse, 
children, and parents) when any veteran dies after December 
31, 1956, from a service-connected or compensable disability; 
the standards and criteria for determining whether or not a 
disability is service connected shall be those applicable 
under chapter 11 of title 38, United States Code.  See 38 
U.S.C.A. § 1310(a) (West 1991).  Pursuant to regulations, to 
establish entitlement to service connection for the cause of 
the veteran's death, the evidence of record must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 C.F.R. § 3.312 (2000).  A disability will be considered as 
the principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).

With respect to the accrued benefits issue, service 
connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2000); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

In a merits-based review of a claim, the Board has the duty 
to assess the credibility and weight given to the evidence.  
See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997) and cases 
cited therein.  Once the evidence is assembled, the Board 
must determine whether the preponderance of the evidence is 
against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record or adequate quotation from recognized medical 
treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The medical literature extracts submitted by the appellant 
indicate that milk-alkali syndrome can cause several clinical 
presentations - acute, subacute, and chronic - all of which 
feature hypercalcemia, alkalosis, and renal failure.  Given 
the available evidence discussed above, it is clear that the 
veteran had severe alkalosis in the distant past and a long-
standing history of renal failure.  Moreover, this evidence 
reflects that Dr. Yearwood noted a history of "massive 
antacid therapy" for the service-connected gastrointestinal 
disability and that Dr. Sanders specifically linked the 
veteran's kidney disease to severe alkalosis brought on by 
ingestion of antacids.  In addition, although the evidence 
does not show that the veteran was diagnosed with 
hypercalcemia (an excess of calcium in the blood; 
manifestations include fatigability, muscle weakness, 
depression, anorexia, nausea and constipation), the VA 
clinical records dated in 1984-89 noted that the veteran had 
elevated calcium serum levels on multiple occasions and 
showed treatment for nausea and constipation of unknown 
etiology.

As noted above, the veteran's claims file was misplaced after 
the Board remanded the case back to the RO in June 1992.  The 
claims file has since been re-built, to the extent possible.  
Unfortunately, however, many of the original records in the 
file could not be reconstructed and therefore, are presumed 
lost and unavailable.  In light of these circumstances, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

In view of the foregoing, the Board concludes that the 
appellant is entitled to VA disability compensation on an 
accrued benefits basis as well as DIC benefits on the grounds 
that her late husband's death by renal disease is service 
connected on a secondary basis attributable to the overuse of 
antacids to treat his service-connected postgastrectomy 
syndrome during his lifetime.  As noted above, it is clear 
from the available evidence in the claims file that the 
veteran suffered at one time from severe alkalosis and that 
he had a long-standing history of renal failure.  In 
addition, the evidence is in the appellant's favor as to the 
question of whether the veteran used "massive antacid 
therapy" to treat his service-connected gastrointestinal 
disability during his lifetime.  Moreover, the evidence is at 
least in equipoise as to the question of whether the veteran 
suffered from hypercalcemia during his lifetime on the basis 
that the available VA clinical records dated in 1984-89 noted 
that he had elevated calcium serum levels on multiple 
occasions and was treated for nausea and constipation of 
unknown etiology.  As manifestations of hypercalcemia include 
nausea and constipation, there is a strong inference shown by 
these records that he had hypercalcemia given the elevated 
calcium serum levels, even though a clear-cut diagnosis is 
not reported by the available clinical records.  

With these facts for consideration, the Board finds that the 
medical evidence in this case shows that there is a positive 
correlation between the "diagnosis of "milk-alkali" 
syndrome with the assumptions that the hematuria was from 
hypercalciuria and that this was associated with 
hypercalcemia, metabolic alkalosis, and renal damage," as 
stated by Dr. Bergman in her opinion of February 2001.  
(Emphasis added).  Hence, a logical inference can be drawn to 
conclude that (1) the veteran's overuse of antacids led to 
the development of milk-alkali syndrome, which clearly was 
secondary to the service-connected postgastrectomy disability 
(he ingested massive amounts of antacids to alleviate his 
stomach pains), and (2) the residual damage to his kidneys 
caused by the milk-alkali syndrome (hematuria leading to 
hypercalcemia, metabolic alkalosis and renal damage) was at 
least a contributory cause for his death by end-stage renal 
disease in 1989.

Dr. Bergman's opinion of February 2001 is particularly 
persuasive with respect to these findings in light of her 
medical expertise (nephrology) and because her opinion was 
based on a review of the available evidence, to include Dr. 
Batuman's opinion.  Although the evidence is not unequivocal, 
the Board finds that the question posed to Dr. Bergman has 
been essentially answered in the appellant's favor.

The Board has carefully weighed all of the available evidence 
of record and is cognizant of the fact that the medical 
opinions cited above are not unquestionably dispositive as no 
one seems to be able to state with absolute certainty whether 
the damage to the veteran's kidneys first noted in April, 
1977 was due to obstructive uropathy from unknown causes 
prior to 1977 (as essentially believed by Dr. Batuman given 
the subsequent development of prostate cancer) or if he had 
some damage to his kidneys 24 years earlier with 
hypercalcemia which was finally discovered/manifest in 1977 
(Dr. Bergman stated that the latter was definitely possible 
but improbable).  Nevertheless, in view of the critical facts 
in this case - the veteran's death by renal disease preceded 
by a long history of excessive antacids abuse to treat the 
service-connected postgastrectomy syndrome and the medically-
determined conclusion of Dr. Bergman that the diagnosis of 
milk-alkali syndrome was the correct one given the facts in 
this case and that such disorder led to kidney-damaging 
hypercalcemia the Board finds that that there exists an 
approximate balance of evidence for and against the claim.  
When the evidence for and against the claim is in relative 
equipoise, by law, the Board must resolve all reasonable 
doubt in favor of the appellant.  Accordingly, with 
resolution of doubt in the appellant's favor, the Board 
concludes that a grant of the benefits sought on appeal is in 
order.  38 C.F.R. § 3.102 (2000).

With respect to the above, the Board finds that 
notwithstanding the recent amendments to the law governing 
the duty to notify and the duty to assist enacted by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. § 5103) (hereinafter, "the VCAA"), no 
undue prejudice to the appellant is evident by a disposition 
herein, as the Board's decision constitutes a complete grant 
of the benefits sought on appeal.  Cf. Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997); see also Barrera v. Gober, 122 F.3d 
1030 (Fed. Cir. 1997) (where appealed claim for service 
connection is granted, further appellate-level review is 
terminated as the Board does not retain appellate 
jurisdiction over additional elements of claim: original 
disability rating and effective date).


ORDER

Entitlement to service connection for a kidney disorder for 
accrued benefits purposes is granted.

Entitlement to service connection for the cause of the 
veteran's death is granted.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals


 


